Citation Nr: 1409094	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and/or PTSD


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes to the Board of Veterans' Appeals  (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for PTSD and hypertension.

The Veteran claims service connection for PTSD; however, the evidence includes diagnoses of both PTSD and anxiety disorder, NOS.  Accordingly, this claim for service connection has been expanded to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record.

This case was previously before the Board in March 2012, at which time the Board remanded the claims on appeal for further evidentiary development.  The case has now been returned to the Board for further appellate action.

VA's electronic system contains additional documents pertinent to the present appeal.

The issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and/or PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, that was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties Under the Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder, NOS, has been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Veteran seeks service connection for an acquired psychiatric condition to include PTSD and anxiety disorder, NOS, which he contends was incurred in or is related to his active duty service in Vietnam.   In various statements, including those recorded in VA treatment records from November 2010, February 2011, and May 2011, as well as those submitted in January 2004, January 2008, and April 2008, the Veteran described several in-service stressors, including: (1) that he was on an airplane from Long Binh to Cam Ranh Bay in December 1971 that was hit with bullets; (2) that he was serving guard duty in Saigon in March 1972 and he was fired upon by a sniper; and (3) that, in May 1972 when he was stationed in Saigon in the 527 PCS Unit, a Vietnamese woman who cleaned the bunkers was killing GIs in their bunks and that there were three casualties as a result of this attack.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish entitlement to service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

During the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) to relax, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor where the claimed stressor is related to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843 (July 13, 2010), and 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).

The amendment eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity," which occurs when "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  Thus, in the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms both that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See Id.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a psychiatric disorder to include PTSD and anxiety disorder, NOS, related to his reported in-service stressors.  In this regard, there is medical evidence of record diagnosing PTSD and anxiety during the pendency of this claim and linking the Veteran's current symptomatology to his reported in-service stressors.  See 38 C.F.R. § 3.304(f).  Specifically, November 2010 VA psychiatry outpatient notes reflect a longstanding history of mental illness, including anxiety and PTSD, which began during his service in Vietnam after exposure to his claimed stressors.  Further, February 2011 VA psychiatric outpatient notes reflect a diagnosis of PTSD by a VA clinical social worker based on the Veteran's reported stressors and his claims of being fearful for his life while on active duty in Vietnam.  Moreover, May 2011 VA psychiatry mental status examination reflects an Axis I diagnosis of PTSD by a VA nurse practitioner and reflects the Veteran's reports of in-service stressful events and his history of mental health problems.  Finally, February 1972 service treatment records (STRs) document the Veteran's complaints of anxiety and contain a diagnosis of "Chronic Anxiety" for which the Veteran was provided Librium, thus supporting his reported history of the onset of symptomatology during active service in Vietnam. 

Additionally, the Board finds that the Veteran's claimed stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service in Vietnam.  See 38 C.F.R. § 3.304(f)(3).  In making this determination, the Board notes that the Veteran is competent to report that he feared for his life during each of the alleged stressors.  See Washington v. Nicholson, 19 Vet. App. 362   (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds no reason to doubt the credibility of the Veteran in reporting his fear related to the stressful incidents.  The Veteran's records are internally consistent, as evidenced by his service in the Republic of Vietnam December 1971 through August 1972 and his receipt of the Vietnam Service Medal with Bronze Service Star.  The Board thus finds that the Veteran's assertions are consistent with the circumstances of his service.  Further, the Board finds that it is facially plausible that the stressors described by the Veteran resulted in his PTSD symptomatology and his anxiety disorder, NOS, especially considering the February 1972 STR diagnosing chronic anxiety.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Moreover, April 2012 VA PTSD examining psychologist confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and are related to the Veteran's fear of hostile military or terrorist activity.  The VA psychologist additionally confirmed that the Veteran's response to the stressors involved intense fear, helplessness, or horror, and that the Veteran's symptoms, including his anxiety, are related to the claimed stressors.  See 38 C.F.R. § 3.304(f)(3).  

Despite this, however, the March 2012 VA examiner determined that although the Veteran had some symptoms of PTSD secondary to his stressors, his symptoms did not meet the full criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed anxiety disorder, NOS.  Nevertheless, even though the examiner opined that the Veteran did not have PTSD, she found his symptoms, including his anxiety, to be related to his claimed stressors.  Thus, the Board finds that the examiner essentially linked the Veteran's currently diagnosed anxiety disorder, NOS, to his active duty service.  Additionally, as discussed above, the Veteran's VA treatment records reflect diagnoses of PTSD.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Therefore, upon a review of the evidence of record, the issue of whether the Veteran has an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, is in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  Therefore, because there are medical diagnoses of PTSD and anxiety disorder, NOS, which are linked to the claimed in-service stressors, which, in turn, are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service in Vietnam; and because a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and has related the Veteran's symptoms to the claimed stressors, the Board concludes that the evidence supports the grant of service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder, NOS.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS) is granted.


REMAND

Although the Board sincerely regrets the further delay, another remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks service connection for his hypertension on a secondary basis.  In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

In his August 2004 NOD, the Veteran claimed that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  However, in his February 2012 written brief presentation, the Veteran's representative argued that, in addition to hypertension arising as secondary to his service-connected diabetes mellitus, the Veteran's hypertension was also aggravated by his PTSD.  In support of this contention, the Veteran cited VA training materials and an article from the American College of Cardiology regarding the relationship between stress and blood pressure.

Although the April 2012 VA hypertension examination report and opinion addressed the issue of whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus, an opinion has not been provided regarding whether PTSD directly caused or aggravated the Veteran's hypertension.  

Thus, because the Veteran has now been granted service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder, NOS, a VA opinion is warranted on the issue of whether the Veteran's hypertension was caused or aggravated by his PTSD.

In this regard, VA's National Center for PTSD has posted an article on its website entitled "PTSD and Physical Health" by Kay Jankowsi, Ph.D., that states that a number of studies have found an association between PTSD and poor cardiovascular health, including hypertension.  See http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  
The Court of Appeals for Veterans' Claims (Court/CAVC) noted this article in an unpublished memorandum decision and remanded a service connection claim for a heart disorder, including hypertension, as secondary to PTSD so that the article could be taken into account by a VA examiner.  See Jones v. Shinseki, No. 10-3915 (Vet. App. 2012).  



Because there is evidence suggesting that there may be a link between the Veteran's hypertension and his service-connected PTSD, a VA opinion addressing this issue should be provided in accordance with VA's duty to assist under the VCAA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Southeast Louisiana Veterans Healthcare System, including from the New Orleans VAMC and the New Orleans BROPC, dated since June 2012 and associate them with the claims file.

2.  After the above development has been completed, return the claims file to the examiner who provided the April 2012 opinion for an addendum opinion, if available.  If the requested examiner is not available, or if this examiner determines that another examination would be helpful, the Veteran shall be scheduled for a new VA examination. 

The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with providing an opinion.  The addendum opinion must contain a notation that the claims file was reviewed.

The VA examiner must provide an opinion as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was caused by the Veteran's acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).

b) Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was aggravated beyond its natural progression by the Veteran's acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS.

In rendering these opinions, the examiner must consider and address, where necessary, the following articles, if they are still available, addressing a possible relationship between PTSD and cardiovascular disorders:

i.  The article "PTSD and Physical Health," by Kay Jankowsi, posted on VA's National Center for PTSD website at http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.

ii.  The article on hypertension and stress referenced by the Veteran in his February 2012 Written Brief Presentation, which is a report of the American College of Cardiology Foundation Task Force on Clinical Expert Consensus Documents titled "Integrating Complementary Medicine Into Cardiovascular Medicine" and can be found at http://content.onlinejacc.org/article.aspx?articleid=1136740&issueno=1

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


